Mr. Chief Justice Bingham
delivered the opinion of the Court:
This is a petition by the plaintiff to quash the assessments laid upon lots 41 and 42 in square 69, of which he claims to be the owner. The lots are bounded on the east by Twenty-first street, and front on Twenty-first street 22 feet and 6 inches.
In the assessment upon this lot the description is “ of 41 and 42.” In Bensinger vs. The District of Columbia, 6 Mackey, 288, it was held that such a description was not so intelligible as to enable the court, or any one, to ascertain the premises upon which the charge was made, and consequently that an attempted assessment on premises by such a description was illegal and void.
*95It' would appear also that the ordinance authorized curbing, paving, and guttering only, and that when making the assessment, grading and materials were added, and charges were added for cobblestones and gutter-stones.
These, it appears, were payable at the time out of ward funds, and were not the subject of assessment against the property, and to the extent of the same the assessment would for that reason be invalid. So held in the case of Walker and Simmons vs. District of Columbia, 6 Mackey, 355.
• Again, the amounts are given in figures only. No mark is connected with the figures, so that, any one can determiné whether or not values are represented.
This court held in Walker vs. District (supra) that where an assessment was made and no values were given in writing, or in figures, intelligently connected with a proper dollar-mark or other indication of value, that no addition would be made by the court, and that the assessment would be quashed. Bensinger vs. District, 6 Mackey, 285.
For these reasons this assessment will be quashed.